
	
		II
		110th CONGRESS
		2d Session
		S. 3332
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mr. Bayh (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to provide comprehensive health care
		  to children of Vietnam veterans born with Spina Bifida, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spina Bifida Health Care Program
			 Expansion Act.
		2.Provision of
			 comprehensive health care by Secretary of Veterans Affairs to children of
			 Vietnam veterans born with Spina Bifida
			(a)Provision of
			 comprehensive health careSection 1803(a) of title 38, United States
			 Code, is amended by striking such health care as the Secretary
			 determines is needed by the child for the spina bifida or any disability that
			 is associated with such condition and inserting health care
			 under this section.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to care furnished after the date of the enactment of this Act.
			
